        Case 1:21-cv-04851-PGG-KNF Document 15 Filed 09/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
 SANDY GRACIANO ON BEHALF OF HIMSELF
AND ALL OTHER PERSONS SIMILARLY
 SITUATED,
                                   Plaintiffs,                                   ORDER

                  -against-                                             21-CV-4851(PGG) (KNF)

HOUSE OF BEAUTY, INC.,


                                      Defendant.
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephonic conference was held on September 1, 2021, with counsel to the respective

parties. Based on the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.       all discovery, of whatever nature, be initiated so as to be completed on or before

                  February 2, 2022;

         2.       the last date on which to amend pleadings will be November 11, 2021. Any

                  amendment sought after that date will be evaluated under Fed. R. Civ. P. 16(b)(4);

         3.       the last date on which to join additional parties will be November 11, 2021. Any

                  request to join additional parties made after that date will be evaluated under Fed. R.

                  Civ. P. 16(b)(4);

         4.       any dispositive motion shall be made in accordance with the Individual Rules of

                  Practice of the assigned district judge; and

         5.        if no dispositive motion is made, the parties shall submit their joint pretrial order to

                  the court on or before March 8, 2022. That document must conform to the
     Case 1:21-cv-04851-PGG-KNF Document 15 Filed 09/01/21 Page 2 of 2




             requirements for such an order that are found in the Individual Rules of Practice of

             the assigned district judge.

Dated: New York, New York                           SO ORDERED:
       September 1, 2021




                                                2
